ACCEPTED
                                                                                           03-15-00498-CV
                                                                                                   7405532
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    10/16/2015 10:06:18 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                NO. 03-15-00498-CV

                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
                                  IN THE                                AUSTIN, TEXAS
                          THIRD COURT OF APPEALS                   10/16/2015 10:06:18 AM
                             AT AUSTIN, TEXAS                         JEFFREY D. KYLE
                                                                            Clerk



    LONG CANYON PHASE II HOMEOWNERS ASSOCIATION, INC.,

                                                     Appellants,
                                          v.

                    CHRIS CASHION AND LISA CASHION

                                                     Appellees.


                Appealed from the County Court at Law. No.2 of
                             Travis County, Texas
                          Cause No. C-1CV-15-001016


    APPELLEE CHRIS AND LISA CASHION'S FIRST MOTION FOR
        EXTENSION OF TIME TO FIRST APPELLEE BRIEF


TO THE HONORABLE COURT:

        Appellee Chris and Lisa Cashion, files this First Motion for Extension of

Time to File Appellee's Brief pursuant to Texas Rules of Appellate Procedure

38.6(d) and 10.5(b)(1) and would respectfully show unto the Court the following:

        1.    The deadline for filing Appellee's Brief is Wednesday, October 21,

2015.
      2.     Appellee seeks a 14-day extension of time to file Appellee's Brief.

Appellee respectfully requests that the Court extend the deadline for filing

Appellee's Brief to October 30, 2015.


      3.     This is the first Motion for Extension of Time filed for Appellee's

Brief with the Court.


      4.     This extension of time is not requested for mere delay, but to allow

Appellee adequate time to prepare Appellee's Brief.


      5.     Appellee is requesting additional time in order to thoroughly research

and adequately brief these matters for the Court.


      For these reasons, Appellee respectfully requests that this Court grant a   14~


day extension of time to file Appellee's Brief. Appellee also requests any further

relief to which it may be entitled.

                                             Respectfully submitted,
                                             CHAMBERLAIN MCHANEY
                                             301 Congress, 18th Floor (78701)
                                             P.O. Box 684158
                                             Austin, Texas 78768-4158
                                             (512) 474-9124
                                             (512) 474-8582 (Facsimile)
                                             bdavidson@chmc-law .com
                                                    I ~ - E'c . \I&,M."1.-_
                                             By: t.vv.u,,,:\
                                                William C. Davidson
                                                SBN 0544 7000

                                             ATTORNEY FOR APPELLEE
                                         2
                         CERTIFICATE OF CONFERENCE

       I hereby certify that on October 16, 2015, I conferred with Frank 0. Carroll III

regarding the merits of this First Motion for Extension of Time. Mr. Carroll infonned me

that he was unopposed to the filing of this First Motion for Extension of Time.




                         CERTIFICATE OF COMPLIANCE

       I hereby certify that this document is 3 83 words, as calculated by the word count

feature of Microsoft Word 2013 (Professional Edition).




                                            3
                            CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been sent

facsimile and/or regular mail, to all counsel of record, in accordance with the Texas Rules

of Civil Procedure on this the 16th day of October, 2015.



                                                    William C. Davidson




                                            4